UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1103



ALAIN BLAISE ETOUNDI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-586-986)


Submitted:   October 22, 2003          Decided:     February 10, 2004


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Linda S. Wendtland, Assistant
Director,   John  C.   Cunningham,  Senior   Litigation   Counsel,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alain Blaise Etoundi, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s (IJ)

denial of asylum and withholding of removal.          For the reasons

discussed below, we deny the petition for review.

           Etoundi asserts that his testimony was credible and

corroborated and contends that he established his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Etoundi fails to show that the evidence compels a

contrary result.    Accordingly, we cannot grant the relief that

Etoundi seeks.

           Additionally, we uphold the IJ’s denial of Etoundi’s

application   for   withholding   of    removal.    The   standard   for

withholding of removal is more stringent than that for granting

asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).           To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”      INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).   Because Etoundi fails to show he is eligible




                                  - 2 -
for asylum, he cannot meet the higher standard for withholding of

removal.

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                 - 3 -